Alok Ahuja, Judge,
dissenting.
The majority opinion is carefully reasoned and thoughtful. I nevertheless respectfully dissent from the majority’s disposition of Martin’s second Point, which contends that the circuit court erred in denying his motion “for disqualification based on ex parte contacts between the court and the prosecution. I do not believe, on the current record, that the court was required to grant Martin’s disqualification motion. Instead, I believe that Martin’s disqualification motion was facially sufficient, and that Judge Rolf was required to refer the motion to another judge for disposition.
As the majority notes, a judge to whom a disqualification motion is directed must determine whether the motion is “sufficient,” both procedurally and substantively. A motion for disqualification is substantively sufficient if “it alleges, on its face, facts that warrant disqualification for cause under either subsection (1) or (2) of Section 508.090.1.” Gordon on behalf of G.J.E. v. Epperly, 504 S.W.3d 836, 846 (Mo. App. W.D. 2016) (emphasis added) (citing State ex rel. Wesolich v. Goeke, 794 S.W.2d 692, 696-97 (Mo. App. E.D. 1990)). A judge’s ex parte communications with one of the parties concerning the merits of a lawsuit warrants disqualification, since such communications would give a reasonable person factual grounds to find an appearance,of impropriety and to doubt the court’s impartiality. See, e.g., In re K.L.W., 131 S.W.3d 400, 405-06 (Mo. App. W.D. 2004).
Martin’s motion alleged that thé court had engaged in ex parte communications with the' State, based on thé following docket entries, dated September 21, -2015:
Case Review Held
Respondent appears by Kristen Ellis. Attorney for movant does not appear. The Court find[s] he had not submitted a proposed judgment as directed.
Motion Denied
The Court denies the Movant’s Motion to Vacate. Respondent to prepare Judgment.
Other Final Disposition
Taking these docket entries at face value, they reflect: that while Martin’s motion for post-conviction relief was under submission, the case was reviewed by the court, with the State’s counsel in attendance; that Martin’s counsel did not appear; that the court concluded during that case review that Martin “had hot submitted a proposed judgment as directed”1; *196and that the court determined to deny Martin’s post-conviction relief motion immediately thereafter.2
The majority states that any belief that Judge Rolf discussed the merits of the action with the State “is merely conjecture and speculative.” I disagree. The September 21 docket entries states that the court conducted an ex parte review of the case with counsel for the State, and that the court entered an adverse dispositive ruling immediately thereafter. While a docket entry setting a “case review” might normally be intended merely as a scheduling “tickler” for the court and its administrative staff, the September 21 docket entries indicate that the “case review” in this case was something else. Based on the September 21 docket entries, a reasonable person could infer that—whatever a “case review” may mean in other contexts—in this case it was a hearing in which counsel for the State participated, but of which Martin had no notice, and as a result of which the court ruled in the State’s favor. Given that the complaining party is—by definition— excluded from an ex parte communication, it is unreasonable to require anything more of Martin’s motion to deem it facially sufficient, justifying further inquiry by a disinterested judge.3
The majority also suggests that Martin’s motion was deficient because it failed to “identify ... any aspect of Judge Rolfs ruling on the Rule 29.15 Motion that could be attributed to reliance on extrajudicial information.” The fact that the ex parte communication occurred immediately prior to the denial of Martin’s post-conviction relief motion is surely significant, however. In any event, a showing that the court actually relied on information gleaned from an ex parte communication, and that this information influenced the court’s decision in a particular manner, is not required. In Anderson v. State, 402 S.W.3d 86 (Mo. banc 2013), the Supreme Court recognized that “the motion court did not expressly state that it decided Mr. Anderson’s motion based on extrajudicial information”; to the contrary, the motion court explicitly stated that it was not relying on information from ex parte contacts with the jury’s foreperson in reaching its decision. Id. at 93-94. The Supreme Court nevertheless held that recusal was required. Id. at 94. The same is true in In re K.L.W., 131 S.W.3d 400 (Mo. App. W.D. *1972004), where the challenged commissioner issued an order stating that he had not reviewed the substance of the ex parte correspondence, “ha[d] not acted on any matter referenced in said materials,” and “categorically denie[d]” the remaining allegations in the disqualification motion. Id. at 405-06. Despite the commissioner’s statements, this Court reversed the denial of a disqualification motion, and ordered that the motion be referred to another judge. Finally, in Smulls v. State, 10 S.W.3d 497 (Mo. banc 2000), the Supreme Court held that referral of a disqualification motion to a disinterested judge was required, even though the content of the challenged judge’s extrajudicial communications was “unknown,” and the Court could not say that the information contained in the disqualification motion, by itself, was “sufficient to overcome the presumption of [the challenged judge’s] fairness and impartiality.” Id. at 504. The majority opinion imposes an unjustified, and unreasonable, burden on Martin.
I have no reason to doubt the veracity of Judge Rolfs after-the-fact explanation of the September 21 case review. It is not this Court’s function to determine the credibility of that explanation, however; nor should Judge Rolf himself be making that determination. It is apparent based on Judge Rolfs oral explanation that “the facts alleged in the application are disputed,” necessitating a hearing on the motion. Gordon, 504 S.W.3d at 847; see also Wesolich, 794 S.W.2d at 697. Judge Rolf is in a unique position to explain his decisionmak-ing process, and the substance of what occurred (and what did not occur) during the September 21 case review. Because he has personal knowledge, from extra-record sources, which disputes the factual allegations in the motion, Judge Rolf was required to refer the disqualification motion to another judge for disposition. Wesolich, 794 S.W.2d at 697. Notably, Judge Rolf initially indicated that he would seek to have another judge assigned to address Martin’s disqualification motion; I believe the judge’s initial impulse was the correct one.
For these reasons, I would reverse the circuit court’s denial of Martin’s post-conviction relief motion, and remand the case to the circuit court with directions that Martin’s disqualification motion be determined by a disinterested judge. If that other judge were to determine that no basis for disqualification existed, the case could be reassigned to Judge Rolf for reentry of his judgment denying Martin’s post-conviction relief motion. See K.L.W., 131 S.W.3d at 407.

. The court was apparently mistaken in faulting Martin for failing to submit a proposed judgment, for two separate reasons. First, any failure to file a proposed judgment applied *196equally to the State, since the court’s August 21, 2015 docket entry directed counsel for both parties to submit a proposed judgment within thirty days, and neither party had done so as of the time of the case review. Second, Martin’s proposed judgment was not even due at the-time the court found that he had failed to submit them “as directed.” The court’s August 21 order gave the parties “thirty (30) days” within which to submit their proposed judgments. Under Rule 44.01(a), this 30-day period was extended to Monday, September 21, and did not expire until “11:59:59 central time.” Rule 103.06(d).


. The majority’s assertion that Martin's motion ”establish[ed] at best an ex parte contact where the State was directed to prepare a judgment reflecting Judge Rolf’s denial of the Rule 29.15 motion” is inconsistent with what the September 21 docket entries say.


. This case is wholly unlike State v. Nunley, 923 S.W.2d 911 (Mo. banc 1996), cited by the majority. In Nunley, there was apparently no evidence—other than a criminal defendant’s unsupported allegations—to indicate that any ex parte communications had occurred. Id. at 919. That is simply not the case here, where the court's own official case record states that the court reviewed the case with the State’s counsel, at a hearing of which Martin did not have notice. This case is also importantly different from the circumstances in Francis v. Wieland, 512 S.W.3d 71 (Mo. App. W.D. 2017). In Francis, the e-mail communications at issue established that the ex parte contacts addressed administrative matters, not substantive issues, and were thus exempt from the prohibition of Rule 2-2.9(A). Id. at 84.